RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 17a0115p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 KEVIN BROTT, et al.,                                       ┐
                                   Plaintiffs-Appellants,   │
                                                            │
                                                            >      No. 16-1466
        v.                                                  │
                                                            │
                                                            │
 UNITED STATES OF AMERICA,                                  │
                                    Defendant-Appellee.     │
                                                            ┘

                             Appeal from the United States District Court
                        for the Western District of Michigan at Grand Rapids.
                          No. 1:15-cv-00038—Janet T. Neff, District Judge.

                                     Argued: February 2, 2017

                                 Decided and Filed: May 31, 2017

                Before: BATCHELDER, ROGERS, and WHITE, Circuit Judges.
                                _________________

                                            COUNSEL

ARGUED: Mark F. Hearne II, ARENT FOX LLP, Washington, D.C., for Appellants. Brian C.
Toth, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON
BRIEF: Mark F. Hearne II, ARENT FOX LLP, Washington, D.C., Matthew L. Vicari, Stephen
J. van Stempvoort, MILLER, JOHNSON, SNELL & CUMMISKEY, P.L.C., Grand Rapids,
Michigan, for Appellants. Brian C. Toth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. John M. Groen, Ethan W. Blevins, PACIFIC LEGAL
FOUNDATION, Sacramento, California, Steven J. Lechner, MOUNTAIN STATES LEGAL
FOUNDATION, Lakewood, Colorado, Robert H. Thomas, DAMON KEY LEONG KUPCHAK
HASTERT, Honolulu, Hawaii, Shelley Ross Saxer, PEPPERDINE SCHOOL OF LAW, Malibu,
California, C. Thomas Ludden, LIPSON, NIELSON, COLE, SELTZER & GARIN, P.C.,
Bloomfield Hills, Michigan, for Amici Curiae.
 No. 16-1466                              Brott, et al. v. United States                                    Page 2


                                              _________________

                                                    OPINION
                                              _________________

         ALICE M. BATCHELDER, Circuit Judge. Twenty-three Michigan landowners filed suit
in federal district court seeking compensation in excess of $10,000 for the United States’s
alleged taking of their land for use as a public recreational trail. The landowners assert that they
are entitled to have their claims considered in an Article III court and by a jury. However,
Congress has acted constitutionally in bestowing on the Court of Federal Claims, an Article I
court, exclusive jurisdiction over the landowners’ compensation claims and removing the right to
a jury trial for claims brought in the Court of Federal Claims and in the district court under the
Little Tucker Act. Therefore, we must affirm the district court’s dismissal of the landowners’
complaint for lack of subject matter jurisdiction and failure to state a claim upon which relief can
be granted.

                                                          I.

         The landowners filed suit in the United States District Court for the Western District of
Michigan, alleging three claims: (1) a Fifth Amendment claim for just compensation, brought
under the Little Tucker Act, 28 U.S.C. § 1346; (2) a Fifth Amendment claim for just
compensation, brought under 28 U.S.C. § 1331; and (3) a declaratory judgment claim requesting
that the court determine that it has jurisdiction to hear the landowners’ compensation claims.1

         The district court determined that Congress, via the Tucker Act, 28 U.S.C. § 1491, and
the Little Tucker Act, “vested the Court of Federal Claims with exclusive jurisdiction to hear all
claims against the United States founded upon the Constitution where the amount in controversy
exceeds $10,000.” The court found no constitutional infirmity in this statutory framework,
despite the fact that the Tucker Act prevents the landowners from filing their claims for damages
exceeding $10,000 in an Article III court, and litigants bringing claims in the Court of Federal


         1
         The landowners also filed a parallel complaint in the United States Court of Federal Claims, Case No.
1:14-cv-567, alleging a claim for just compensation. The case is currently stayed pending the outcome of the
landowners’ suit in the Western District of Michigan and the present appeal. Brott, et al. v. United States, No. 1:14-
cv-567 (Fed. Cl. Sept. 14, 2016).
 No. 16-1466                              Brott, et al. v. United States                                     Page 3


Claims2 or in the district court under the Little Tucker Act3 are deprived of a jury trial. Further,
because the landowners had failed to demonstrate that the Tucker Act and the Little Tucker Act
were unconstitutional, the district court found that they had failed to demonstrate any basis for a
declaratory judgment. The court therefore dismissed the complaint pursuant to Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). This appeal followed.4

                                                         II.

         “We review questions of subject-matter jurisdiction and statutory interpretation de novo.”
Williams v. Duke Energy Int’l, Inc., 681 F.3d 788, 798 (6th Cir. 2012) (citation and quotation
marks omitted).        “The party opposing dismissal has the burden of proving subject matter
jurisdiction.” Elgharib v. Napolitano, 600 F.3d 597, 600 (6th Cir. 2010) (quoting Charvat v.
GVN Mich., Inc., 561 F.3d 623, 627 (6th Cir. 2009)). We also review de novo a district court’s
decision to dismiss a declaratory judgment count for failure to state a claim. See Tyler v.
Hillsdale Cty. Sheriff’s Dep’t, 837 F.3d 678, 685 (6th Cir. 2016) (en banc).

         The landowners assert that the district court has federal question jurisdiction, pursuant to
28 U.S.C. § 1331, to consider their Fifth Amendment claims. Alternatively, the landowners
argue that, to the extent that the Tucker Act and the Little Tucker Act establish that the Court of
Federal Claims has exclusive jurisdiction over the landowners’ just-compensation claims, those
Acts are unconstitutional because they deprive the landowners of review in an Article III court
and by a jury.




         2
          The Court of Federal Claims does not provide a jury in any trial. “The judicial power of the United States
Court of Federal Claims with respect to any action, suit, or proceeding, except congressional reference cases, shall
be exercised by a single judge, who may preside alone and hold a regular or special session of court at the same time
other sessions are held by other judges.” 28 U.S.C. § 174(a).
         3
          With one exception not relevant here, actions against the United States brought under the Little Tucker
Act “shall be tried by the court without a jury.” 28 U.S.C. § 2402.
         4
          The landowners appealed their Little Tucker Act claim to the United States Court of Appeals for the
Federal Circuit, Case No. 2016-1852, and their other two claims to this court. The Federal Circuit has stayed that
appeal to allow the Sixth Circuit to rule on the subject matter jurisdiction issue. Brott, et al. v. United States, No.
2016-1852 (Fed Cir. July 5, 2016).
 No. 16-1466                        Brott, et al. v. United States                         Page 4


                                                 III.

       Federal district courts do not have subject matter jurisdiction to consider just-
compensation claims for money damages in excess of $10,000 against the United States. Rather
the Tucker Act vests jurisdiction over such claims in the Court of Federal Claims. In pertinent
part, the Tucker Act states that

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States, or for
       liquidated or unliquidated damages in cases not sounding in tort. . . .

28 U.S.C. § 1491(a)(1).        The Little Tucker Act grants federal district courts concurrent
jurisdiction for non-tort claims for money damages under $10,000 against the United States.
Under the Little Tucker Act,

       The district courts shall have original jurisdiction, concurrent with the United
       States Court of Federal Claims, of: . . . (2) Any other civil action or claim against
       the United States, not exceeding $10,000 in amount, founded either upon the
       Constitution, or any Act of Congress, or any regulation of an executive
       department, or upon any express or implied contract with the United States, or for
       liquidated or unliquidated damages in cases not sounding in tort . . . .

28 U.S.C. § 1346(a)(2). Together, the Tucker Act and the Little Tucker Act operate to vest in
the Court of Federal Claims subject matter jurisdiction to consider non-tort claims for money
damages against the United States in excess of $10,000.

       Moreover, the Tucker Act vests in the Court of Federal Claims exclusive jurisdiction to
hear such claims. The United States Supreme Court made this clear in Eastern Enterprises v.
Apfel, 524 U.S. 498 (1998), when it confirmed that a takings suit for money damages must be
filed in the Court of Federal Claims but a declaratory judgment action, seeking determination
that a government taking had occurred, may be filed in federal district court.

              Under the Tucker Act, 28 U.S.C. § 1491(a)(1), the Court of Federal
       Claims has exclusive jurisdiction to render judgment upon any claim against the
       United States for money damages exceeding $10,000 that is “founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States, or for
 No. 16-1466                             Brott, et al. v. United States                                  Page 5


        liquidated or unliquidated damages in cases not sounding in tort.” Accordingly, a
        claim for just compensation under the Takings Clause must be brought to the
        Court of Federal Claims in the first instance, unless Congress has withdrawn the
        Tucker Act grant of jurisdiction in the relevant statute.

Id. at 520 (citing Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1016–19 (1984)); see Blanchette
v. Conn. Gen. Ins. Corps. (Reg’l Rail Reorganization Act Cases), 419 U.S. 102, 126–27 (1974)
(“The general rule is that whether or not the United States so intended, ‘[i]f there is a taking, the
claim is ‘founded upon the Constitution’ and within the jurisdiction of the Court of Claims to
hear and determine.’” (citation omitted)); cf. Bowen v. Massachusetts, 487 U.S. 879, 910 n.48
(1988) (explaining that the Tucker Act’s grant of jurisdiction to the Court of Federal Claims is
“‘exclusive’ only to the extent that Congress has not granted any other court authority to hear the
claims that may be decided by the [Court of Federal Claims]”).

        Contrary to the landowners’ assertion, this court has previously determined that 28
U.S.C. § 1331 does not provide federal district courts with subject matter jurisdiction when
Congress has otherwise provided an exclusive forum.

        28 U.S.C. § 1331 (1976), the general federal question provision, does not provide
        a jurisdictional basis on these facts. The Fifth Amendment “taking” claim “arises
        under the Constitution,” and a remedy for a violation of this provision arguably
        does not require a waiver of sovereign immunity. However, a number of cases
        indicate that Congress has made the Court of Claims the exclusive and an
        adequate forum for the Fifth Amendment claims, at least those over $10,000.
        We conclude that 28 U.S.C. § 1346(a)(2) expressly limits the district court’s
        jurisdiction over these types of claims against the government to those not
        exceeding $10,000 in amount and that to utilize the court’s federal question or
        pendent jurisdiction as to the Fifth Amendment claim would override the express
        policy of Congress embodied in the Tucker Act.

Lenoir v. Porters Creek Watershed Dist., 586 F.2d 1081, 1088 (6th Cir. 1978) (internal citations
and footnote omitted);5 cf. Pershing Div. of Donaldson, Lufkin & Jenrette Sec. Corp. v. United
States, 22 F.3d 741, 743–44 (7th Cir. 1994) (finding that 28 U.S.C. § 1367, providing district
court with supplemental jurisdiction over certain claims, does not provide a district court with



        5
          Among other claims, the plaintiff in Lenoir alleged a taking after improvements to a waterway resulted in
flooding on his land, and brought suit in the district court seeking $750,000 in damages. 586 F.2d at 1084.
 No. 16-1466                       Brott, et al. v. United States                          Page 6


subject matter jurisdiction where Congress has expressly limited such jurisdiction in the Tucker
Act).

        Further, “it is familiar law that a specific statute controls over a general one without
regard to priority of enactment.” Bulova Watch Co. v. United States, 365 U.S. 753, 758 (1961)
(citations and quotation marks omitted); see Metro. Detroit Area Hosp. Servs., Inc. v. United
States, 634 F.2d 330, 334 (6th Cir. 1980). To read § 1331’s broad grant of subject matter
jurisdiction as controlling over the Little Tucker Act’s specific and limited grant of jurisdiction,
as the landowners do, violates this tenet of statutory interpretation. Therefore, the district court
was correct to find that the Court of Federal Claims is the exclusive forum for the landowners’
compensation claims and that it lacked subject matter jurisdiction under 28 U.S.C. § 1331 to
review the landowners’ claims.

                                                  IV.

        The landowners assert that, to the extent that the Tucker Act and the Little Tucker Act
vest in the Court of Federal Claims exclusive jurisdiction to hear the landowners’ claims for just
compensation greater than $10,000, those Acts are unconstitutional, because the landowners are
denied (1) adjudication of their Fifth Amendment claims in an Article III forum, in violation of
the separation of powers doctrine, and (2) a jury trial, in violation of the Seventh Amendment.
The landowners are not entitled to consideration of their constitutional claims by an Article III
trial court or by a jury.

        Suits against the United States are premised on a waiver of sovereign immunity. “It is
axiomatic that the United States may not be sued without its consent and that the existence of
consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212 (1983)
(footnote omitted); see United States v. Sherwood, 312 U.S. 584, 586 (1941). “[A]ny waiver of
the United States’ immunity from suit must be unequivocal,” and “[b]ecause any exercise of a
court’s jurisdiction over the United States depends on the United States’ consent, the waiver of
sovereign immunity . . . must be strictly construed.” Clay v. United States, 199 F.3d 876, 879
(6th Cir. 1999) (citations omitted); see Sherwood, 312 U.S. at 590 (explaining that the Tucker
Act’s waiver of sovereign immunity “must be strictly interpreted”).
 No. 16-1466                        Brott, et al. v. United States                             Page 7


       Congress may generally condition any grant of jurisdiction over suits against the United
States by requiring that such suits be brought in a specific forum or by limiting the means by
which a right is enforced.

       Only the jurisdiction of the Supreme Court is derived directly from the
       Constitution. Every other court created by the general government derives its
       jurisdiction wholly from the authority of Congress. That body may give, withhold
       or restrict such jurisdiction at its discretion, provided it be not extended beyond
       the boundaries fixed by the Constitution. The Constitution simply gives to the
       inferior courts the capacity to take jurisdiction in the enumerated cases, but it
       requires an act of Congress to confer it. And the jurisdiction having been
       conferred may, at the will of Congress, be taken away in whole or in part; and if
       withdrawn without a saving clause all pending cases though cognizable when
       commenced must fall.

Kline v. Burke Constr. Co., 260 U.S. 226, 234 (1922) (internal citations omitted); see Steckel v.
Lurie, 185 F.2d 921, 924 (6th Cir. 1950) (“Congress, in its unlimited discretion, may
constitutionally give, withhold, restrict or take away altogether the jurisdiction of the district
courts of the United States.” (citation omitted)). Congress may also decline to waive sovereign
immunity, or it may withdraw or modify its consent to suit, even if the right at issue is drawn
from the Constitution. “Although consent to sue was thus given . . . Congress retained power to
withdraw the consent at any time. For consent to sue the United States is a privilege accorded,
not the grant of a property right protected by the Fifth Amendment. The consent may be
withdrawn, although given after much deliberation and for a pecuniary consideration.” Lynch v.
United States, 292 U.S. 571, 581 (1934) (citations omitted); see Maricopa Cty., Ariz. v. Valley
Nat’l. Bank of Phoenix, 318 U.S. 357, 362 (1943) (“[T]he power to withdraw the privilege of
suing the United States or its instrumentalities knows no limitations.” (citation omitted)).

                                                 A.

       The Tucker Act operates as a limited waiver of sovereign immunity from suit, allowing
litigants to seek money damages from the United States for certain claims. Mitchell, 463 U.S. at
215–16. “The Little Tucker Act and its companion statute, the Tucker Act, § 1491(a)(1), do not
themselves ‘creat[e] substantive rights,’ but ‘are simply jurisdictional provisions that operate to
waive sovereign immunity for claims premised on other sources of law.’” United States v.
Bormes, 133 S. Ct. 12, 16–17 (2012) (footnote omitted) (quoting United States v. Navajo Nation,
 No. 16-1466                         Brott, et al. v. United States                       Page 8


556 U.S. 287, 290 (2009)). Congress has conditioned its waiver of sovereign immunity such that
suits for money damages against the United States must be brought in the manner dictated by the
Tucker Act and the Little Tucker Act. That is, just-compensation claims against the United
States for money damages in excess of $10,000 must be brought in the Court of Federal Claims.

                                                   1.

         The landowners assert that, while a waiver of sovereign immunity may be necessary to
enforce a congressionally created entitlement, no waiver is necessary when the right being
enforced is founded on the Constitution. Sovereign immunity, however, does not distinguish
between congressionally created entitlements and constitutionally created rights. “The character
of the cause is of no significance . . . .” Coleman v. United States, 100 F.2d 903, 905 (6th Cir.
1939).

         The sovereign’s immunity from suit exists whatever the character of the
         proceeding or the source of the right sought to be enforced. It applies alike to
         causes of action arising under acts of Congress, and to those arising from some
         violation of rights conferred upon the citizen by the Constitution. The character
         of the cause of action—the fact that it is in contract as distinguished from tort—
         may be important in determining (as under the Tucker Act (24 Stat. 505)) whether
         consent to sue was given. Otherwise it is of no significance. For immunity from
         suit is an attribute of sovereignty which may not be bartered away.

Lynch, 292 U.S. at 582 (internal citations omitted). Therefore, in order for claims against it to
proceed, the United States must waive sovereign immunity from suit for all those claims,
regardless of the source of the rights at issue.

                                                   2.

         Nevertheless, the landowners argue that an explicit waiver is unnecessary here because
the Fifth Amendment right to just compensation is a “self-executing” right and the right to
compensation itself contains a waiver of sovereign immunity. The Supreme Court has indeed
referred to the Fifth Amendment right to just compensation as “self-executing.” First English
Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482 U.S. 304, 315 (1987).
The Supreme Court has explained that a Fifth Amendment takings claim is self-executing and
grounded in the Constitution, such that additional “[s]tatutory recognition was not necessary.”
 No. 16-1466                      Brott, et al. v. United States                        Page 9


Id. (quoting Jacobs v. United States, 290 U.S. 13, 16 (1933)); see United States v. Dickinson,
331 U.S. 745, 748 (1947). However, the fact that the Fifth Amendment creates a “right to
recover just compensation,” First English, 482 U.S. at 315 (quoting Jacobs, 290 U.S. at 16),
does not mean that the United States has waived sovereign immunity such that the right may be
enforced by suit for money damages. See Minnesota v. United States, 305 U.S. 382, 388 (1939)
(“[I]t rests with Congress to determine not only whether the United States may be sued, but in
what courts the suit may be brought.”).

       The landowners’ arguments do not persuade us. First, the landowners have cited no case
in which the Fifth Amendment has been found to provide litigants with the right to sue the
government for money damages in federal district court. Instead,

       The doctrine of sovereign immunity—not repealed by the Constitution, but to the
       contrary at least partly reaffirmed as to the States by the Eleventh Amendment—
       is a monument to the principle that some constitutional claims can go unheard.
       No one would suggest that, if Congress had not passed the Tucker Act, 28 U.S.C.
       § 1491(a)(1), the courts would be able to order disbursements from the Treasury
       to pay for property taken under lawful authority (and subsequently destroyed)
       without just compensation.

Webster v. Doe, 486 U.S. 592, 613 (1988) (Scalia, J., dissenting) (citing Schillinger v. United
States, 155 U.S. 163, 166–69 (1894)). The United States argues that a waiver of sovereign
immunity typically requires two things: the existence of a right and provision of a judicial
remedy. The Fifth Amendment details a broad right to compensation, but it does not provide a
means to enforce that right. Courts must look to other sources (such as the Tucker Act and the
Little Tucker Act) to determine how the right to compensation is to be enforced. See Bormes,
133 S. Ct. at 18.

       Second, significant history contradicts the landowners’ argument. Even though the Fifth
Amendment establishes a right to just compensation, there was a significant period of time in
which litigants were unable to enforce that right by seeking money damages in court. Before the
establishment of the Court of Claims in 1855, there was no statute that expressly allowed a
litigant to sue the United States to enforce monetary obligations. See Bormes, 133 S. Ct. at 17.
Instead, claimants who were owed money by the United States had to petition Congress directly
 No. 16-1466                             Brott, et al. v. United States                                  Page 10


for a private act appropriating the necessary funds, suggesting that property owners could not sue
the United States in court to seek just compensation for a taking.6 Id.

        In 1855, Congress created the Court of Claims—the predecessor of the modern Court of
Federal Claims—and gave it authority to hear and determine “all claims founded upon any law
of Congress, or upon any regulation of an executive department, or upon any contract, express or
implied, with the government of the United States.” Act of Feb. 24, 1855, ch. 122, 10 Stat. 612.
However, even after the Court of Claims was established, it was unclear whether litigants were
still unable to seek compensation in court for a taking by the federal government. In Langford v.
United States, 101 U.S. 341 (1879), a landowner brought suit in the Court of Claims against the
United States for the alleged seizure of his land and buildings. The Supreme Court dismissed the
landowner’s claim, reasoning that the Court of Claims had no jurisdiction over tort claims
against the United States; further, because the government seized the property under a claim of
superior ownership the claim was based in tort, not contract. Id. at 342–44. With respect to
takings, the Court stated:

        It is to be regretted that Congress has made no provision by any general law for
        ascertaining and paying this just compensation. And we are not called on to
        decide that when the government, acting by the forms which are sufficient to bind
        it, recognizes that fact that it is taking private property for public use, the
        compensation may not be recovered in the Court of Claims. On this point we
        decide nothing.

Id. at 343–44.

        In 1887, Congress enacted the Tucker Act. See Act of Mar. 3, 1887, ch. 359, 24 Stat.
505. The Tucker Act, like the 1855 Act before it, “provided the Federal Government’s consent
to suit in the Court of Claims for claims ‘founded upon . . . any law of Congress.’” Bormes,
133 S. Ct. at 18 (citation omitted). The Tucker Act also expanded the Court of Claims’s
jurisdiction to include “[a]ll claims founded upon the Constitution.” § 1, 24 Stat. 505 (codified

        6
          The Supreme Court has noted that “enterprising claimants” also pressed the so-called “officer’s suit” as a
device for circumventing federal sovereign immunity in land title disputes with the federal government. See Block
v. N.D. ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 281 (1983). For example, the claimants in United States v.
Lee, 106 U.S. 196 (1882), sought to recover land taken by the United States by filing a state-law ejectment action
against the officers who supervised the land at issue. While the Supreme Court initially appeared to accept the
device, such suits “ultimately did not prove to be successful.” Block, 461 U.S. at 281.
 No. 16-1466                      Brott, et al. v. United States                      Page 11


as amended at 28 U.S.C. § 1491(a)(1)). Section 2 of the Tucker Act also created concurrent
jurisdiction in the district court for claims of up to $1,000. “The Tucker Act’s jurisdictional
grant, and accompanying immunity waiver”—allowing the Court of Claims to hear all
Constitutional claims and the district courts to hear such claims below a threshold amount—
“supplied the missing ingredient for an action against the United States for the breach of
monetary obligations not otherwise judicially enforceable.” Bormes, 133 S. Ct. at 18 (footnote
omitted). The Tucker Act’s waiver of sovereign immunity, therefore, is a necessary ingredient
for just-compensation claims brought against the United States.

                                               3.

       The landowners also assert that, even if Congress can condition the means by which their
claims can be brought against the United States, it cannot deprive them of review by an Article
III court. Contrary to the landowners’ contention, their claims are “public right” claims that
Congress may assign to a non-Article III court for review.

       Some background is necessary. The public rights doctrine allows Congress to remove
consideration of certain matters from the judicial branch and to assign such consideration to
legislative courts or administrative agencies. See Stern v. Marshall, 564 U.S. 462, 488–92
(2011). “[T]here are matters, involving public rights, which may be presented in such form that
the judicial power is capable of acting on them, and which are susceptible of judicial
determination, but which congress may or may not bring within the cognizance of the courts of
the United States, as it may deem proper.” Murray’s Lessee v. Hoboken Land & Improvement
Co., 59 U.S. 272, 284 (1855); see N. Pipeline Const. Co. v. Marathon Pipe Line Co., 458 U.S.
50, 70 (1982) (plurality opinion) (“[C]ontroversies [between the government and others] may be
removed from Art. III courts and delegated to legislative courts or administrative agencies for
their determination.”).

       At one time the public rights doctrine applied “only to matters arising ‘between the
Government and persons subject to its authority in connection with the performance of the
constitutional functions of the executive or legislative departments,’ and only to matters that
historically could have been determined exclusively by those departments.” N. Pipeline, 458
 No. 16-1466                       Brott, et al. v. United States                         Page 12
U.S. at 67–68 (quoting Crowell v. Benson, 285 U.S. 22, 50 (1932) and citing Ex parte Bakelite
Corp., 279 U.S. 438, 458 (1929)). The Supreme Court has since “rejected the limitation of the
public rights exception to actions involving the Government as a party.” Stern, 564 U.S. at 490.
The Court explained that if a waiver of sovereign immunity is necessary before a case may be
brought then that case involves a public right. Id. at 489 (“The challenge in Murray’s Lessee . . .
likewise fell within the ‘public rights’ category of cases, because it could only be brought if the
Federal Government chose to allow it by waiving sovereign immunity.”). Thus, “it is still the
case that what makes a right ‘public’ rather than private is that the right is integrally related to
particular federal government action.” Id. at 490–91 (citing United States v. Jicarilla Apache
Nation, 564 U.S. 162, 174 (2011)).

        Alternatively, suits addressing a “private right” generally may not be assigned to a
legislative court or administrative agency. See Stern, 564 U.S. at 494; N. Pipeline, 458 U.S. at
70. Private-right disputes “lie at the core of the historically recognized judicial power.” N.
Pipeline, 458 U.S. at 70. Private rights address “the liability of one individual to another under
the law as defined,” id. at 69–70 (quoting Crowell, 285 U.S. at 51), and concern “a suit at the
common law, or in equity, or admiralty,” three categories of cases “Congress may not ‘withdraw
from [Art. III] judicial cognizance,’” Stern, 564 U.S. at 484 (quoting Murray’s Lessee, 59 U.S. at
284).

        The landowners’ compensation claims are public-right claims. These are claims made by
private individuals against the government in connection with the performance of a historical and
constitutional function of the legislative branch, namely, the control and payment of money from
the treasury. Indeed, the Court of Claims, the predecessor to the Court of Federal Claims,
derived its power from the “Congressional power ‘to pay the debts . . . of the United States’,
which it is free to exercise through judicial as well as non-judicial agencies.” Sherwood,
312 U.S. at 587 (quoting U.S. Const. art. 1, § 8, cl. 1); see Bakelite, 279 U.S. at 452 (explaining
that the Court of Claims “was created, and has been maintained, as a special tribunal to examine
and determine claims for money against the United States. This is a function which belongs
primarily to Congress as an incident of its power to pay the debts of the United States”).
 No. 16-1466                       Brott, et al. v. United States                         Page 13


Therefore, Congress may delegate the landowners’ just-compensation claims to a legislative
court—the Court of Federal Claims—for resolution.

                                                4.

       But, the landowners argue, their just-compensation claims are “inherently judicial” and
must be resolved by an Article III court. In support of their argument, Appellants primarily rely
on Monongahela Navigation Co. v. United States, 148 U.S. 312, 327 (1893), for the proposition
that the measure of compensation for a taking is a judicial question. Monongahela is inapposite.
The Monongahela opinion addresses an 1888 private legislative act that ordered inadequate
compensation for construction of a lock and dam. Id. at 344–45; see Act of Aug. 11, 1888, ch.
860, 25 Stat. 400, 410–12.       The 1888 Act further provided that, should condemnation
proceedings commence, jurisdiction over such proceedings was given to “the circuit court of the
United States for the western district of Pennsylvania with right of appeal by either party” to the
Supreme Court. Id. at 313 (quoting 25 Stat. at 411). Unlike the present case, the 1888 Act
provided a specific Article III court with jurisdiction over the Monongahela litigants’ claims.

       Further, to the extent that Monongahela dictates that a question of just compensation is a
judicial determination, several courts of appeals have found that this requirement is satisfied
when judicial review is available in an Article III court. For example, in Gulf Power Co. v.
United States, 187 F.3d 1324 (11th Cir. 1999), the Eleventh Circuit considered whether the Pole
Attachment Act violated the separation of powers doctrine by allowing the FCC to determine a
utility’s compensation for a taking under the Act. The Eleventh Circuit found that the statutory
scheme was constitutional because, while the FCC initially determined the utility’s
compensation, the utility could appeal the FCC’s order directly to a federal appeals court. Thus,
“[u]nder the statutory scheme, it is the judicial branch which will, consistent with Monongahela,
make the ultimate determination of just compensation due for a taking of a utility’s property
under the Act.” Id. at 1334; see Wis. Cent. Ltd. v. Pub. Serv. Comm’n of Wis., 95 F.3d 1359,
1369 (7th Cir. 1996) (explaining that the judicial determination requirement in Monongahela “is
satisfied by the availability of judicial review. The Fifth Amendment does not require a judicial
determination of just compensation in the first instance on each occasion of a taking of private
property”); see also Elgin v. Dep’t of Treasury, 567 U.S. 1, 9 (2012) (noting that an
 No. 16-1466                       Brott, et al. v. United States                        Page 14


administrative agency may address constitutional claims in the first instance, subject to
meaningful judicial review by federal appellate courts, without presenting a “serious
constitutional question” (citations omitted)). The United States Court of Appeals for the Federal
Circuit has “exclusive jurisdiction” “of an appeal from a final decision of the United States Court
of Federal Claims.” 28 U.S.C. § 1295(a)(3). The landowners will ultimately receive judicial
review of their claims by an Article III court—the Federal Circuit.

       The separation of powers doctrine does not prohibit Congress from denying the
landowners the ability to bring their claims in an Article III forum. Therefore, the district court
did not err by finding that the Tucker Act and the Little Tucker Act do not violate the separation
of powers doctrine and by dismissing the landowners’ declaratory judgment claim on that basis.

                                                B.

       Congress’s conditional waiver of sovereign immunity from suits for money damages
against the government also includes the requirement that claims brought in the Court of Federal
Claims, or under the Little Tucker Act, shall be tried without a jury. 28 U.S.C. § 174; 28 U.S.C.
§ 2402. We appreciate the landowners’ desire to have their compensation claims heard by a jury.
However, Congress’s denial of a jury trial for money damages claims against the United States is
not a violation of the Seventh Amendment.

       “It has long been settled that the Seventh Amendment right to trial by jury does not apply
in actions against the Federal Government.” Lehman v. Nakshian, 453 U.S. 156, 160 (1981); see
also City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 719 (1999). The
Seventh Amendment protects the right to a jury trial for “[s]uits at common law.” U.S. Const.
amend. VII; see City of Monterey, 526 U.S. at 708–09. Suits against the United States for money
damages are not suits at common law.

       Suits against the government in the Court of Claims, whether reference be had to
       the claimant’s demand, or to the defen[s]e, or to any set-off, or counter-claim
       which the government may assert, are not controlled by the Seventh Amendment.
       They are not suits at common law within its true meaning. The government
       cannot be sued, except with its own consent. It can declare in what court it may
       be sued, and prescribe the forms of pleading and the rules of practice to be
       observed in such suits. It may restrict the jurisdiction of the court to a
 No. 16-1466                       Brott, et al. v. United States                        Page 15


        consideration of only certain classes of claims against the United States.
        Congress, by the act in question, informs the claimant that if he avails himself of
        the privilege of suing the government in the special court organized for that
        purpose, he may be met with a set-off, counter-claim, or other demand of the
        government, upon which judgment may go against him, without the intervention
        of a jury, if the court, upon the whole case, is of opinion that the government is
        entitled to such judgment. If the claimant avails himself of the privilege thus
        granted, he must do so subject to the conditions annexed by the government to the
        exercise of the privilege. Nothing more need be said on this subject.

McElrath v. United States, 102 U.S. 426, 440 (1880) (emphasis added); see Sherwood, 312 U.S.
at 587; see also Glidden Co. v. Zdanok, 370 U.S. 530, 572 (1962) (plurality opinion). In the
present case, the landowners are taking advantage of the United States’s waiver of sovereign
immunity and they must do so pursuant to the conditions of that waiver, including proceeding
without a jury trial.

        Further, the Supreme Court has determined that “in cases in which ‘public rights’ are
being litigated . . . the Seventh Amendment does not prohibit Congress from assigning the
factfinding function and initial adjudication to an administrative forum with which the jury
would be incompatible.” Atlas Roofing Co. v. Occupational Safety and Health Review Comm’n,
430 U.S. 442, 450 (1977) (footnote omitted). As explained above, claims against the United
States for money damages are public-right claims. The Seventh Amendment thus does not
prohibit Congress from denying the landowners the right to a jury trial for claims against the
United States for money damages. Therefore, the district court did not err by dismissing the
landowners’ declaratory judgment claim on that basis.

                                                V.

        The district court correctly determined that it lacked subject matter jurisdiction to
consider the landowners’ claims and that the landowners failed to state a claim. The Tucker Act
and the Little Tucker Act vest in the Court of Federal Claims exclusive jurisdiction to hear just-
compensation claims against the United States for money damages in excess of $10,000.
Further, the Tucker Act and the Little Tucker Act are constitutional and do not violate the
separation of powers doctrine or the Seventh Amendment.             We certainly appreciate the
landowners’ desire to have their claims heard in an Article III court and by a jury. However,
 No. 16-1466                     Brott, et al. v. United States                     Page 16


Congress may, as it has done here, place conditions upon its waiver of sovereign immunity and
require that just-compensation claims for money damages in excess of $10,000 against the
United States be heard in the Court of Federal Claims without a jury. We therefore AFFIRM the
district court’s order.